On Petition For Rehearing.
[104 Pac. 1.]
Opinion by
Mr. Chief Justice Moore.
4. In a petition for a rehearing herein attention is called to the case of State v. Cody, 18 Or. 506, 521 (23 Pac. 891; 24 Pac. 895), where the doctrine was proclaimed that under the organic law of this state (Section 16, Article I, Constitution of Oregon) it was the duty of a court, without a request therefor, to instruct the jury as to all questions of law that might arise at the trial of a criminal action, and that a failure so to charge con*524stituted reversible error, though no exception to the alleged neglect was reserved. That part of the opinion relied upon was expressly overruled in the case of State v. Foot You, 24 Or. 61, 70 (32 Pac. 1031: 33 Pac. 537), and the legal principle last announced had been subsequently followed: State v. Smith, 47 Or. 485, 490 (83 Pac. 865) ; State v. Reyner, 50 Or. 224, 232 (91 Pac. 301).
Believing that no error was committed in the trial of this cause, the petition for a re-hearing is denied.
Affirmed: Rehearing Denied.